                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:19-cv-00044-MOC-DSC

 RACHELLE DAVIS,                                            )
                                                            )
                        Plaintiff,                          )
                                                            )
 Vs.                                                        )          ROSEBORO ORDER
                                                            )
 AMERICAN AIRLINES                                          )
 TERRY DIX                                                  )
 MARK MOSCICKI                                              )
 MICHELLE MAGEE,                                            )
                                                            )
                       Defendants.                          )


       THIS MATTER is before the court on defendants’ Motion to Dismiss (#9). Review of the

pleadings reveals that plaintiff is proceeding pro se and that defendant seeks dismissal of this case

under Rule 12(b)(1) for lack of subject-matter jurisdiction and under Rule 12(b) (6) for failure to

state a cognizable claim.

        In furtherance of the principles set forth in Roseboro v. Garrison, 528 F.2d 309 (4th Cir.

1975), the Court will advise the plaintiff of her obligation to respond or take other action, as

follows:

       1.      You may file a brief written argument in the form of Response opposing the

defendants’ Motion to Dismiss on or before March 25, 2019. In that Response, you can explain

to the Court why you believe this Court has subject-matter jurisdiction and why you believe you

have stated a claim(s) that is supported by plausible allegations of fact.

       2.      In the alternative, you are also hereby advised that you have until March 25, 2019,

in which to file an Amended Complaint which cures the defects identified by defendant in their

                                                 -1-
Motion. The filing of any such Amendment is governed by Rule 15(a)(1)(B), Federal Rules of

Civil Procedure.

       If you fail to Respond to the motion or take curative action under Rule 15, the Court will

proceed to decide the matter summarily, which means the Court would consider the motion without

a response from the plaintiff.

       A copy of the Response or Amendment must be filed with the Clerk of Court, served on

the attorney for the defendants via first class mail, and a certificate of service must be attached to

the pleading you file with the Court indicating the manner and date on which you served the

defendants’ attorney.



                                            ORDER

       IT IS, THEREFORE, ORDERED that plaintiff file her Response or Amendment not

later than March 25, 2019, as instructed in this Order.


                                           Signed: March 5, 2019




                                                 -2-
